        Case 1:18-cv-01106-JDP Document 29 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARY JANE GREGG,                                  Case No. 1:18-cv-01106-JDP (SS)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR ATTORNEY FEES
13              v.
                                                        ECF No. 28
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17
            Plaintiff moves for the award of attorney fees in the amount of $10,425.75 to plaintiff’s
18
     attorney Shellie Lott under 42 U.S.C. § 406(b). ECF No. 28. Plaintiff and her attorney entered
19
     into a written contingent fee agreement that provided for a fee in the amount of 25 percent of
20
     past-due benefits. ECF No. 28-3 at 1. Plaintiff’s attorney is requesting 25 percent of total past-
21
     due benefits, which amounts to $10,425.75.1
22
            An attorney may seek an award of fees for representation of a Social Security claimant
23
     who is awarded benefits upon a favorable judgment for claimant. 42 U.S.C. § 406(b)(1)(A). A
24
     contingency fee agreement is unenforceable if it provides for fees exceeding 25 percent of past-
25
     due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). The court must review
26
27
            1
             The court previously awarded plaintiff’s attorney a fee of $4,057.96 under the Equal
28   Access to Justice Act, which will be remitted to plaintiff. ECF No. 27.
        Case 1:18-cv-01106-JDP Document 29 Filed 03/29/21 Page 2 of 2


 1   contingent-fee arrangements “as an independent check, to assure that they yield reasonable results

 2   in particular cases.” Id. at 807. In doing so, the court should consider “the character of the

 3   representation and the results the representative achieved.” Id. at 808. In addition, the court

 4   should consider whether the attorney performed in a substandard manner or engaged in dilatory

 5   conduct or excessive delays, and whether the fees are “excessively large in relation to the benefits

 6   received.” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

 7            In this case, after considering the fee agreement and the applicable law, I find that

 8   plaintiff’s counsel’s requested fees are reasonable. In support of the motion, plaintiff’s counsel

 9   attached a written fee agreement which provided for a contingent fee of twenty-five percent of

10   any awarded retroactive benefits. ECF No. 28-3. Plaintiff’s counsel accordingly accepted the risk

11   of loss in the representation. Plaintiff’s counsel additionally expended a total of 19.9 hours of

12   attorney time while representing plaintiff before the District Court. ECF No. 28-4. The requested

13   fee amount is twenty-five percent of past-due benefits. As a result of counsel’s work, the matter

14   was remanded for further proceedings before an Administrative Law Judge, who issued a

15   favorable decision and awarded plaintiff benefits. There is no indication that counsel performed

16   in a substandard manner or engaged in severe dilatory conduct to the extent that a reduction in

17   fees is warranted. To the contrary, plaintiff was able to secure a fully favorable decision and

18   remand for further proceedings, including an award of past-due benefits.

19            Accordingly, plaintiff’s motion for attorney fees, ECF No. 28, is granted. The fee in the

20   sum of $10,425.75 is approved to be paid by defendant to counsel for plaintiff.
21
     IT IS SO ORDERED.
22

23
     Dated:      March 26, 2021
24                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
